Title: The American Peace Commissioners to Henry Strachey, 6 November 1782
From: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry
To: Strachey, Henry


Sir,
Paris 6th. November 1782.
We have been honoured with your Favor of the 5th. Instant, and as our Answer to a Letter We recieved from Mr. Oswald on the same subject contains our unanimous Sentiments respecting it, We take the Liberty of referring you to the enclosed Copy of that Answer.
We have the honor to be, Sir your most obedient Servants
John AdamsB FranklinJohn Jay.
H Strachey Esqr
  
Notations: Letter from the American Commissioners to Mr Strachey 6 Novr 1782 / In Mr. Oswald’s 6 & 7 Novemr. 1782.
